Citation Nr: 1731820	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-13 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable evaluation for allergic rhinitis

2. Entitlement to service connection for sinusitis. 

3. Entitlement to service connection for hearing loss in the right ear, to include secondary to service-connected otitis media.

4. Entitlement to service connection for hearing loss in the left ear.

5. Entitlement to service connection for tinnitus. 

6. Entitlement to service connection for right index finger condition. 

7. Entitlement to service connection for right forearm condition. 
 
 8. Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 
 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1964 to December 1968. 

These matters come before the Board of Veterans' Appeals (Board) from the April 2010 and May 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The Veteran testified during a March 2017 video conference hearing before the undersigned Veterans Law Judge of the Board. A transcript of the hearing has been associated with the claims file, and is of record.

In light of the depression and anxiety contained in the evidence, the Board has broadened the Veteran's PTSD claim to include any acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). Similarly, medical evidence of record suggests that the Veteran's hearing loss in the right ear maybe affected by his service-connected otitis media.  As such, the Board has re-characterized the issue to include secondary service connection due to otitis media.  Id. 

The issues of entitlement to a compensable evaluation for allergic rhinitis, as well as service connection for sinusitis, hearing loss in the right ear, right index finger, right forearm limitation of motion, and acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to AOJ.


FINDINGS OF FACTS

1. The evidence of record does not demonstrate a current diagnosis of left ear hearing loss for VA purposes.

2. The Veteran's tinnitus is etiologically related to his military service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for hearing loss in the left ear have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, with respect to the Veteran's claim for tinnitus, the Board is granting the benefit sought on appeal.  As such, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2015). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding the claim for service connection for hearing loss in the left ear, the notice requirement of VCAA has been met by way of a letter sent in October 2010.  Any deficiency in notice requirement is cured as there were adjudication notifications sent to the Veteran outlining the requirements to substantiate the claim, and readjudication thereafter.  

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  The VA has also obtained VA audiology examination in November 2010 and January 2013.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is unaware of any such evidence.  For this reason, the VA's duty to notify and assist has been satisfied. 

II. Service Connection

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303 (d). Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or 'medical nexus' between the current disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303 (a).

For the chronic diseases listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309 (a), including sensorineural hearing loss and tinnitus (both categorized as 'organic disease of the nervous system'), if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes'). 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)); Fountain v. McDonald, 27 Vet. App. 258, 271(2015) (defining tinnitus as an 'organic disease[] of the nervous system' included under § 3.309(a) at a minimum when there is evidence of acoustic trauma). When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision. Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period'). To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition 'noted' during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms. Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss and tinnitus (organic diseases of the nervous system under 38 C.F.R. § 3.309 (a)) if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307 (d).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision. See 38 U.S.C.A. § 7104 (d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102(providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant). When the evidence supports the claim or is in relative equipoise, the claim will be granted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55(1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014). If the preponderance of the evidence weighs against the claim, it must be denied. See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A. Hearing Loss in the Left Ear

The Veteran contends that he has hearing loss in the left ear related to his military service. 

For hearing loss, a current disability requires auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz to be 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385. 

Unfortunately in this case, the evidence of record does not demonstrate a current diagnosis of hearing loss in the left ear for VA purposes.  The November 2010 VA examination reflects hearing within normal limits in the left ear. During that exam, the Veteran had word recognition score of 100 in the left ear. These findings are not sufficient to establish a current hearing loss disability for VA purposes. 

While the Veteran believes he currently has bilateral hearing loss for VA purposes, he is not competent to provide a diagnosis in this case. The issue is medically complex and requires specialized knowledge and experience. Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007). There is no indication that the Veteran has the medical training to self-test his hearing for puretone thresholds or Maryland CNC speech recognition results that would reveal hearing loss for VA purposes under 38 C.F.R. § 3.385.

Absent evidence showing a current hearing loss in the left ear for VA purposes, service connection for hearing loss in the left ear is not warranted and the Board need not discuss the other two elements of a service connection claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ('In the absence of proof of a present disability there can be no valid claim').

In summary, the preponderance of the evidence in the record is against the claim, as such the appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

B. Tinnitus 

In this case, the Veteran contends that he has tinnitus due to noise exposure or ear infection in service.  

The Veteran has a diagnosis of tinnitus and therefore his claim meets the first element of a service connection claim.  See VA November 2010 examination. 

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking." See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007). Because of its inherently subjective nature, a layman such as the Veteran is considered competent to report the observable manifestations of tinnitus. See Charles v. Principi, 16 Vet. App. 370  (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe).  The Veteran reported that the ringing in his ear started during service.  See VA January 2013 examination.  The Board finds the Veteran's statement credible and highly probative.  Therefore, the second element of a service connection claim, in-service incident, is satisfied. 

Tinnitus is an organic disease of the nervous system and therefore a chronic disease. Fountain v. McDonald, 27 Vet. App. 258, 272 (2015).  As noted above, service connection is available for chronic disease based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); 38 C.F.R. § 3.307, 3.309 (2016).  Here, the Veteran has provided competent and credible evidence regarding continuity from incurrence of the tinnitus in service to the present.  Therefore, service connection is granted.


ORDER

Service connection for hearing loss in the left ear is denied. 

Service connection for tinnitus is granted. 


REMAND

The Board regrets further delay, but additional development is necessary to decide the remaining claims.

A. Allergic Rhinitis

With respect to the Veteran's claim for compensable rating for his service-connected allergic rhinitis, the Veteran has testified that the severity of his condition has worsened since his last examination in January 2013. 

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination. Green v. Derwinski, 1 Vet. App. 121, 124  (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. Olson v. Principi, 3 Vet. App. 480, 482 (1992).

Considering the Veteran's testimony and the age of the last exam of record, another VA examination is necessary to determine the severity of his allergic rhinitis. 

B. Sinusitis

The Veteran's STR reflects that he had an upper respiratory infection and sinusitis in March 1966.  Post military service medical records reflect that the Veteran has received treatment for sinus trouble with headaches.  The Veteran underwent VA examination for Sinusitis, Rhinitis, and Other Condition of the Nose, Throat, Larynx and Pharynx in January 2012 and January 2013, which showed a diagnosis of rhinitis, but did not note a diagnosis of sinusitis.  Because the examiner did diagnose sinusitis, there was no nexus opinion provided.  In light of the Veteran's VA treatment records documenting treatment for sinus headaches, another examination to clarify whether the Veteran has diagnosis of sinusitis that maybe related to his military service is necessary before the Board can adjudicate the claim.  

C. Hearing Loss in the Right Ear 

The Veteran contends that he has hearing loss in the right ear due to noise exposure from large guns in the military.  He underwent VA examination in November 2010, where the examiner noted non-organic hearing loss in the right ear.  In an addendum opinion in December 2010, the examiner explained that because the Veteran's volunteered pure tone thresholds were inconsistent, the current status of his condition cannot be determined.   Furthermore, the examiner noted that a nexus opinion would be difficult to render because the Veteran had a pre-existing hearing loss in the right ear.  The Board finds this opinion inadequate to adjudicate the claim as it does not consider whether the Veteran's hearing loss was aggravated by his military service.  Therefore, remand is necessary to obtain an adequate medical examination before adjudicating this claim.  

In addition, during a January 2013 VA examination concerning the Veteran's otitis, the examiner's opinion suggests that the results of the Veteran's hearing loss in the right ear may have fluctuated due to otitis media.  This opinion raises the question as to whether the Veteran's hearing loss was aggravated by his service-connected otitis media.  Similarly, the examiner in the June 2014 VA examination opinion also suggests that the Veteran's right ear hearing loss may be related to his otitis media A medical opinion that considered whether the Veteran's service-connected otitis either caused and/or aggravated his hearing loss is necessary before the Board can adjudicate this claim.   
 
D. Right Index Finger and Right Forearm Limitation of Motion

With respect to the claim for service connection for right index finger and right forearm condition, the Veteran underwent a VA examination in December 2010.  But, the examiner did not provide a nexus opinion.  An adequate medical opinion to determine the etiology of the Veteran's disability is necessary to adjudicate the claim. Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate). See also 38 U.S.C.A. § 5103A (d) (West 2014).

E. Acquired Psychiatric Disorder

Where a medical opinion is necessary, the VA's duty to assist includes providing a medical examination and opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  Because there was no examination and medical opinion obtained in this case with respect to the claim for service connection for acquired psychiatric disorder , a remand is warranted to determine whether the Veteran's has PTSD, depression, and/or anxiety that is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain update VA medical records. 

2. After completing directive #1, schedule the Veteran for a VA examination to determine the current nature and severity of his allergic rhinitis.  The examiner should provide findings regarding all symptoms and describe the severity of each symptom.  

The examiner should address whether the Veteran has allergic rhinitis manifested by polyps, and if not, whether he has 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.   

The Veteran's claims file must be made available to the examiner for review in connection with the examination. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case. 

3.  After completing directive #1, schedule the Veteran for a VA examination with an appropriate examiner to determine whether he has sinusitis, and if he has such condition, its nature and etiology.

The Veteran's claims file must be made available to the examiner for review in connection with the examination.  The examiner must take a complete history from the Veteran.  All indicated tests and studies should be completed. 

Following the completion of the examination, the examiner should provide an opinion answering the following question:

A. Does the Veteran have sinusitis?

B. If so, is the Veteran's sinusitis (to include that previously diagnosed) at least as likely as not (50 percent or greater probability) etiologically related to his military service? 

The examiner's opinion must address the Veteran's lay statements, as well as his service treatment records and his post-service medical records.

In addressing this question, the examiner's attention is directed to the following evidence:

i. Documented treatment for upper respiratory infection and sinusitis in March 1966.  

ii. VA treatment records showing treatment for sinus headaches. 

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

4. After completing directive #1, schedule the Veteran for a VA examination with an appropriate examiner to determine whether he has hearing loss in the right ear, and if he has such condition, its nature and etiology

Following the completion of the examination, the examiner should provide an opinion answering the following question:

A. Does the Veteran have hearing loss in the right ear for VA purposes?

B. If so, whether hearing loss in the right ear clearly and unmistakably (it is medically undebatable) preexisted the Veteran's September 1964 enlistment into service. The examiner must point to specific instances in the record that support this opinion.

If the answer to (B) is yes, then the examiner should provide an opinion regarding:

C. whether any hearing loss in the right ear was clearly and unmistakably (it is medically undebatable) not permanently aggravated beyond its natural progression by the Veteran's active service (i.e., worsened in service to a permanent degree beyond that what would be due to the natural progression of the disease).

If the examiner does not find clear and unmistakable evidence that the Veteran's hearing loss in the right ear preexisted service and was not aggravated in service, the examiner MUST provide an opinion regarding:

D) Whether it is at least as likely as not (a 50 percent or greater probability) that any current hearing loss in the right ear is etiologically related to his military service.

The examiner's opinion should address the Veteran's lay statement regarding noise exposure in service and fully explain the impact, if any, of acoustic trauma on his right ear hearing loss. 

The examiner must note that citing to normal audiometric finding at the time of separation, without any future explanation, is not a sufficient rationale for a negative opinion. 

E. In the alternative, the examiner should consider whether the Veteran's hearing loss in the right ear  is at least as likely as not (50 percent or greater probability) caused by the Veteran's otitis media; and

F. Is it at least as likely as not (50 percent or greater probability) that the Veteran's otitis media aggravated his hearing loss in the right ear. 

The term "aggravated" in the above context means a permanent worsening of the hearing loss in the right ear, and not temporary or intermittent flare-ups of symptoms which resolve and return to the baseline level disability. 

When answering the above questions, the examiner is asked to comment on the Veteran's lay statements and provide complete rational to support the opinion. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5. After completing directive #1, schedule the Veteran for a VA examination with an appropriate examiner to determine whether he has right index finger and right forearm disabilities, and if he has such conditions, their nature and etiology.

A. Does the Veteran have a right index finger condition?

B. If so, is the Veteran's right index finger condition at least as likely as not (a 50 percent or greater probability) caused or aggravated by the Veteran's active military service?  

C. Does the Veteran have a right forearm condition? 

D. If so, is the Veteran's right forearm condition at least as likely as not (a 50 percent or greater probability) caused or aggravated by the Veteran's active military service?  

When answering the above questions, the examiner is asked to comment on the Veteran's lay statements and provide complete rational to support the opinion. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6. After completing directive #1, schedule the Veteran for a VA psychiatric examination with an appropriate examiner.

The Veteran's claims file must be made available to the examiner for review in connection with the examination.  The examiner must take a complete history from the Veteran.  All indicated tests and studies should be completed.

Is it at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorder, to include depression, anxiety and PTSD etiologically related to his military service?  

When answering the above questions, the examiner is asked to comment on the Veteran's lay statements and provide complete rational to support the opinion. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

7.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

8.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


